               Case 1:19-cv-03826-ER Document 18 Filed 05/01/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP, DONALD J. TRUMP
JR., ERIC TRUMP, IVANKA TRUMP,

and                                              No. 19 Civ. 3826 (ER)
THE DONALD J. TRUMP REVOCABLE
TRUST, THE TRUMP ORGANIZATION,                    APPEARANCE
INC., TRUMP ORGANZATION LLC, DJT
HOLDINGS LLC, DJT HOLDINGS
MANAGING MEMBER LLC, TRUMP
ACQUISITION LLC, and TRUMP
ACQUISITION, CORP.,

      Plaintiffs,

                - against -

DEUTSCHE BANK AG and CAPITAL ONE
FINANCIAL CORP.,

      Defendants.



To the Clerk of this court and all parties of record:

      I am admitted or otherwise authorized to practice in this court, and I appear in this case as
counsel for:

       Defendant Capital One Financial Corp.




Dated: May 1, 2019                            s/ Steven D. Feldman      _
                                              Steven D. Feldman (SF-4032)
                                              MURPHY & MCGONIGLE, PC
                                              1185 Avenue of the Americas, 21 st Floor
                                              New York, New York 10036
                                              Telephone: (212) 880-3988
                                              Facsimile: (212) 880-3998
                                              Steven.Feldman@mmlawus.com
